Tlie opinion of the Court was delivered by
Whitner, J.
The Acts of 1834 and 1817, each prohibit the sale of spirituous liquors to a slave, without a lawful permit by persons enumerated, though under different penalties. The distiller, vendor, and retailer, fall within each, and quoad such persons, the penalty enacted for that specific offence by the Act of 1834, is a repeal of the" penalty •prescribed by the Act of 1817. Under the authority of the cases of State vs. *299Evans, 3 Hill, 190, and State vs. Brock, 11 Rich. 447, the judgment in this case must be arrested, the defendant having been convicted under the Act of 1834, in a former case, and incurred its penalty.
The motion in arrest of judgment is granted.
O’Neall, Wardlaw, Withers, Glover and Munro, JJ., concurred.

Motion granted.